WRIT GRANTED AND MADE PEREMPTORY:
The convictions are reversed for errors patent on the face of the record. Because the charges for aggravated assault and driving while intoxicated were not joined in a single bill of information, the provisions of La.C.Cr.P. art. 493.1 do not apply. Relator was exposed to and, in fact, received a sentence in excess of six months imprisonment. Therefore, pursuant to La.C.Cr.P. art. 779, relator was entitled to a trial by jury.
Before a trial court can accept a guilty plea from a defendant who is entitled to a jury trial, the district court judge must determine, among other things, that the defendant has intelligently and voluntarily waived the right to a jury trial, and a waiver of this right cannot be presumed from a silent record. State v. Laurendine, 439 So.2d 398 (La.1983); State v. Salata, 479 So.2d 660 (La.App. 3 Cir.1985).
Accordingly, the convictions and sentences are set aside and the cases are remanded for new trials.